In a proceeding pursuant to CPLR article 78, inter alia, to review determinations of the respondent retirement system denying petitioner’s application for accident disability retirement, petitioner appeals from a judgment of the Supreme Court, Kings County, entered May 22, 1979, which denied and dismissed the petition. Judgment affirmed, without costs or disbursements. The determinations under review were not arbitrary or capricious and were supported by substantial evidence. We find no competent evidence in this record that petitioner was refused employment at any particular school as a result of *884her subject disability. Rabin, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.